REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Luo et al. (U.S. Patent Pub. No. 2012/0040397, cited on IDS of 10/11/2018).  Furthermore, no additional prior art was found that teaches or suggests a method for analysis of cellular nucleic acids as currently claimed.  Luo teaches methods for producing hydrogel nucleic acid structures in vitro wherein nucleic acid molecules are conjugated with photo-reactive groups and then photo-crosslinked to form a three-dimensional matrix or scaffold structure (see paragraphs 5-7, 15, 16, 21 and 31 and Figure 1).  Luo further teaches that the nucleic acids may be amplified and quantified using labels or labeled probes that generate a detectable signal (paragraphs 17 and paragraph 123).  However, Luo does not teach or suggest a method for analyzing a plurality of nucleic acids within a cell wherein a three-dimensional matrix is generated comprising the cellular nucleic acids or derivatives or amplicons thereof having a three-dimensional position in the three-dimensional matrix, and then detecting signals from the cellular nucleic acids or derivatives or amplicons thereof to identify the three-dimensional position in the three-dimensional matrix, wherein the detection may comprise hybridizing fluorescently labeled oligonucleotides to the amplicons and imaging the amplicons. 
	Another reference of particular interest to the currently claimed invention is Green et al. (U.S. Patent Pub. No. 2014/0220587, cited on IDS of 10/11/2018).  Green teaches methods for analysis of the physical layout of chromosomes within cells wherein protein-DNA cross-links are created between genome regions in close 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637